Title: From Thomas Jefferson to John Page, 10 November 1804
From: Jefferson, Thomas
To: Page, John


               
                  
                     Dear Sir
                  
                  Washington Nov. 10. 04.
               
               Your several favors of the 3d. inst. have been duly recieved. on the affidavit of Greenlaw which you were so kind as to inclose, the necessary measures will be taken. that which covered claims of reimbursement from the treasury of the US. on the prosecution of Logwood, has been considered by the Secretary of the treasury, within whose department it is. he states as follows, that the account for a guard has been allowed: that if the transportation of forging materials was necessary for conviction, the six dollars should be paid by the Marshal; but that the three large items in favor of Underwood, Allen, & Brookes, being gratuities for certain meritorious conduct, are not within the competence of the Executive of the US. to allow: that claims of this character must be made to Congress. I return you the papers therefore to be used as the foundation of such a claim should you think proper to have it brought forward by your Senators in Congress, the constitutional organ for that purpose. I will also have a consultation with your Senators, from whom, or from myself, you shall hear further on the subject. the separate application on behalf of Brookes is equally beyond our competence. it differs from the public claim only as it is proper he should come forward individually by petition to Congress, which he may have presented by a representative to the H. of Representatives or to the Senate as he pleases.
               Your favor of Oct. 29. recieved at the same time shall be the subject of a separate answer. Accept my salutations and assurances of great esteem & respect.
               
                  
                     Th: Jefferson
                  
               
            